WiNslow, J.
A rehearing was ordered in this case upon one question alone, namely, the effect of the judgment rendered in the action of Smith v. Ford, 48 Wis. 115, upon the title to the land in the roadway and under the raceway opposite the lots owned by Smith as trustee. In the original opinion in this proceeding it was held that the question as to the title to the roadway and raceway was not decided in the action of Smith v. Ford, supra, and consequently that the judgment in that action was not res ad-judicata here. Upon the motion for rehearing serious doubts arose in our minds as to the correctness of this ruling, and so a re-argument of the question was ordered. Upon this re-argument we are convinced that ive were wrong in our former position upon this question.
The case shows that the parties to this proceeding are *280respectively privies in estate to the parties in the case of Smith v. Ford, supra. The title of Smith, the petitioner here, is derived from J. Maurice Smith, the plaintiff in that case, and the railway company has acquired a license to use the race and roadway for its tracks from the heirs at .law of O. B. Ford, the defendant in that case. It is familiar law that the judgment of a court of competent jurisdiction is final and conclusive upon the parties, and all persons claiming under and in privity with them, upon the questions necessarily decided.
The former action of Smith v. Ford was an action to remove an alleged cloud upon Smith’s title to a large number of parcels of land, including the lots now owned by petitioner and the entire roadway and raceway. Whether it was intended to be a statutory action, under sec. 29, ch. 141, R. S. 1858, or an action quia timet, as it existed independently of the statute and recognized in Pier v. Fond du Lac, 38 Wis. 470, may be doubtful, but it is immaterial. In either case it was an action of which a court of equity had jurisdiction ; and, as remarked in Grignon v. Black, 76 Wis. 674, the court must try the question of title if it be disputed. The plaintiff alleged title to the roadway and raceway; the defendant denied it; and upon trial of the issue the court found and adjudged that the plaintiff had title to the lots, but had no title to the road or raceway. That judgment was affirmed in this court, whether rightly or wrongly is immaterial. It was a fact in issue essential to the plaintiff’s cause of action, adjudged against him by a court of competent jurisdiction, and must be considered as finally determined between the parties and their privies. Any other rule would emasculate judgments and render litigation utterly fruitless. So far as the decision in Gray v. Tyler, 40 Wis. 579, conflicts with this view, we cannot follow it.
*281The order of the court below' must, however, be affirmed, because the petitioner is entitled to have commissioners appointed to assess the damages to the water-power lots without the roadway and raceway in front of them.
By the Court.— Order affirmed.